DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-15 are pending.  Claims 1-8 are the subject of this NON-FINAL Office Action.  Claims 9-15 are withdrawn.  This is the first action on the merits.

Election/Restrictions
Applicant’s election of Group I (claims 1-8) and the species of “technique for controlling release profile from specification” without traverse in the reply filed on 04/07/2022 is acknowledged.  The Office is unclear how “technique for controlling release profile from specification” is a plausible species.  Regardless, this species election is withdrawn in light of the fact the prior art shows that both groups of species are obvious variants.  The requirement is still deemed proper and is therefore made FINAL.  
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
(A) A person shall be entitled to a patent unless –

(1)the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..

Claims 1-5 and 8 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by JACOB (US 20170172919, effective filing 03/15/2015).
As to claim 1, JACOB teaches producing drug delivery device using jetted binder printing with “liquid active ingredient” (claims 68, 86, 103).  The following language describes an intended use or result of the method, but fails to distinguish the claims over the prior art because it fails to recite any further steps of producing an ingredient delivery device, much less any specific “liquid active ingredient,” fusing agent and powder: “to control a release profile of the active ingredient upon ingestion of the ingredient delivery device by a user.”  Claims 2-8 suffer from the same defect.
Regardless, as to claims 2-8, JACOB teaches controlling release profile (e.g. drug delivery) by altering porosity/density via binder type, amounts, etc. and/or fusing energy (paras. 0062-63, 0071, 0076-77).
As to claims 3-4, JACOB teaches depositing a liquid fusing agent and a liquid active ingredient separately in different applications, or, depositing a mixed solution of fusing agent and active ingredient in a single application (claims 68, 86, 103, paras. 0015-23).
As to claim 8, JACOB teaches homogenous mixtures or compositions (claims 68, 86, 103, paras. 0015-23, 0025, 0063).

Claims 1-8 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by SCHILLER (US20190192383, effective filing 09/09/2016).
As to claim 1, SCHILLER teaches producing drug delivery device using jetted binder printing with “liquid active ingredient” (para. 0013, claims 1-4).  The following language describes an intended use or result of the method, but fails to distinguish the claims over the prior art because it fails to recite any further steps of producing an ingredient delivery device, much less any specific “liquid active ingredient,” fusing agent and powder: “to control a release profile of the active ingredient upon ingestion of the ingredient delivery device by a user.”  Claims 2-8 suffer from the same defect.
Regardless, as to claims 2-8, SCHILLER teaches controlling release profile (e.g. drug delivery) by altering porosity/density via binder type, amounts, etc. and/or fusing energy (paras. 0031, 0045-64).  Paragraph 0059 explains how to create different densities/porosity using different energy exposure.  Paragraphs 0045 through 64 explain how to change well-known pharmaceutical density/porosity/amorphous or crystalline state to achieve desired release profiles/ ad/absorption of an active ingredient/bioavailability using binder/fusing agent types, amounts, etc.
As to claims 3-4, SCHILLER teaches depositing a liquid fusing agent and a liquid active ingredient separately in different applications, or, depositing a mixed solution of fusing agent and active ingredient in a single application (paras. 0045-61).
As to claims 6-7, JACOB teaches modulating porosity by reducing or increasing fusing energy (paras. 0045-61).
As to claim 8, JACOB teaches homogenous mixtures or compositions (paras. 0045-61).

Double Patenting- Obvious Type
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Instant claims 1-8 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1 and 3-7 of U.S. Application No. 16/076130.  
The instant claims are obvious over the conflicting claims because the conflicting claims teach every element of the instant claims, with different language.  In other words, the conflicting claims anticipate the instant claims.  The conflicting claims teach “A method of producing an erosion-controlled release device” which is substantively the same as the instant claims “A method of producing an ingredient delivery device” with “a release profile of the active ingredient upon ingestion of the ingredient delivery device by a user.”  The conflicting claims further teach “applying a layer of powder within a work space; selectively applying a radiation absorbing liquid fusing agent and liquid active ingredient onto the powder layer; and, applying a fusing energy to the powder layer to thermally fuse together powder material to which the radiation absorbing liquid fusing agent has been applied” and “wherein controlling a release profile comprises controlling a porosity of the erosion-controlled release device through selectively depositing the liquid fusing agent onto the powder layer and through controlling the fusing energy applied to the powder layer.”  This is substantively the same as instant claims “applying a layer of powder within a work space; selectively depositing a liquid active ingredient onto the powder layer, the liquid active ingredient to function as a fusing agent; and, applying fusing energy to the powder layer to control a release profile of the active ingredient upon ingestion of the ingredient delivery device by a user” and “wherein controlling a release profile comprises controlling a porosity of the ingredient delivery device through selectively depositing the liquid active ingredient onto the powder layer and through the application of the fusing energy.”  Thus the instant claims are anticipated by the conflicting claims.
Instant claims 1-8 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1 and 3-7 of U.S. Application No. 16/076001.  
The instant claims are obvious over the conflicting claims because the conflicting claims teach every element of the instant claims, with different language.  In other words, the conflicting claims anticipate the instant claims.  The conflicting claims teach “A method of producing an erosion-controlled release device” which is substantively the same as the instant claims “A method of producing a diffusion-controlled release device” with “a release profile of the active ingredient upon ingestion of the ingredient delivery device by a user.”  The conflicting claims further teach “applying a layer of powder within a work space; selectively applying a radiation absorbing liquid fusing agent and liquid active ingredient onto the powder layer; and, applying a fusing energy to the powder layer to thermally fuse together powder material to which the radiation absorbing liquid fusing agent has been applied” and “wherein controlling a release profile comprises controlling a porosity of the erosion-controlled release device through selectively depositing the liquid fusing agent onto the powder layer and through controlling the fusing energy applied to the powder layer.”  This is substantively the same as instant claims “applying a layer of powder within a work space; selectively depositing a liquid active ingredient onto the powder layer, the liquid active ingredient to function as a fusing agent; and, applying fusing energy to the powder layer to control a release profile of the active ingredient upon ingestion of the ingredient delivery device by a user” and “wherein controlling a release profile comprises controlling a porosity of the ingredient delivery device through selectively depositing the liquid active ingredient onto the powder layer and through the application of the fusing energy.”  Thus the instant claims are anticipated by the conflicting claims.
Prior Art
The following prior art teaches modulating drug delivery vehicle or dental article porosity: US 20180104911; US 20170209622; US 20170113411; US 20180000571; US 20170056138.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743